Exhibit 10(n)(3) CENTERPOINT ENERGY, INC. OUTSIDE DIRECTOR BENEFITS PLAN (As Amended and Restated Effective December 31, 2008) RECITALS WHEREAS, CenterPoint Energy, Inc., a Texas corporation (the “Company”), maintains the CenterPoint Energy, Inc. Outside Director Benefits Plan, as amended and restated effective June 18, 2003, and as thereafter amended (“Plan”); and WHEREAS, the Plan is closed to outside directors of the Company who (i) terminated service prior to January 1, 1992 and were not re-elected to the Board of Directors of the Company (“Board”) prior to January 1, 2004 or (ii) were initially elected to the Board on or after January 1, 2004; and WHEREAS, on and after January 1, 2005, the Plan has been operated in good faith compliance with Section 409A of the Internal Revenue Code (“Code”) with respect to benefits under the Plan that are earned or vested after December 31, 2004, with such Plan benefits earned and vested prior to January 1, 2005, subject to the terms and conditions of the Plan as in effect on October 3, 2004; and WHEREAS, pursuant to Section 7.1 of the Plan, the Company desires to amend the Plan to freeze the Plan benefit and tocomply with the final regulations issued under Section 409A of the Code; NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended and restated, effective as of December 31, 2008, to read as follows: ARTICLE I PURPOSE The purpose of the Plan is to enhance the Company’s ability to maintain a competitive position in attracting and retaining qualified Outside Directors who contribute, and are expected to contribute, materially to the success of the Company and its subsidiaries by providing retainer continuation benefits for the Outside Directors.The Plan is closed to any Outside Director (i) whose service on the Board terminated prior to January 1, 1992 and who was not re-elected to the Board prior to January 1, 2004, or (ii) who was first elected to the Board on or after January 1, 2004.Effective as of December31, 2008, the benefit under the Plan is frozen. ARTICLE II DEFINITIONS For purposes of the Plan, the terms set forth below shall have the following meanings: “Annual Retainer Fee” means the annual fee paid to the Outside Director for his service on the Board exclusive of Board and committee meeting fees and any other supplemental or special retainer fees. “Board” means the Board of Directors of the Company. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Company” means CenterPoint Energy, Inc., a Texas corporation, or any successor thereto. A “Full Year of Service” means the completion of service in the capacity of an Outside Director from one annual meeting of shareholders of the Company to the next following annual meeting of shareholders of the Company; provided, however, that (1) such calculation shall include (i) any such service as an Outside Director prior to January 1, 1992, the original effective date of the Plan, and (ii) service as a member of the board of directors of NorAm Energy Corp., any predecessor thereto, or any division or subsidiary of NorAm Energy Corp., or service as a director of any “advisory board” of NorAm Energy Corp. or its subsidiaries or divisions; and (2) the Current Outside Directors (as defined in Article IV) shall be deemed to have a Full Year of Service for the period commencing with the 2008 annual meeting of the shareholders and ending on December 31, “Outside Director” means a person who is a member of the Board and who is not a current employee of the Company or a subsidiary. “Plan” means the CenterPoint Energy, Inc. Outside Director Benefits Plan set forth herein, as amended and restated effective December 31, 2008, and as the same may hereafter be amended from time to time. “Termination Date” means the date on which occurs the end of an Outsider Director’s service to the Company as a Director by reason of his retirement, declination to stand for re-election, resignation, disability, removal, death or other event that has the effect of terminating his service to the Company; provided, however, that a date shall not be a “Termination Date” until there has been a “Separation from Service” within the meaning of Section 409A of the Code and the Treasury regulations issued thereunder. -2- ARTICLE III ADMINISTRATION 3.1Plan Administrator:This Plan shall be administered by the Board. 3.2Powers and Duties:Subject to the provisions hereof, the Board shall have full and exclusive power and authority to administer this Plan and to take all actions that are specifically contemplated hereby or are necessary or appropriate in connection with the administration hereof.The Board shall also have full and exclusive power to interpret this Plan and to adopt such rules, regulations and guidelines for carrying out this Plan as it may deem necessary or proper, all of which powers shall be exercised in the best interests of the Company and in keeping with the objectives of this Plan.The Board may correct any defect or supply any omission or reconcile any inconsistency in this Plan in the manner and to the extent the Board deems necessary or desirable.Any decision of the Board in the interpretation and administration of this Plan shall lie within its sole and absolute discretion and shall be final, conclusive and binding on all parties concerned.The Board may engage in or authorize the engagement of a third party administrator to carry out administrative functions under the Plan. The Board shall publish and file or cause to be published and filed or disclosed all reports and disclosures required by federal or state law.The Board shall keep all such books of accounts, records and other data as may be necessary for the proper administration of the Plan. 3.3Payment of Expenses: Each member of the Board shall serve without compensation for his services as Plan administrator, but all expenses incurred in administration of the Plan shall be paid by the Company. 3.4Indemnities:No member of the Board or officer of the Company or a subsidiary of the Company to whom the Board has delegated authority in accordance with the provisions of this Article shall be liable for anything done or omitted to be done by him, by any member of the Board or by any officer of the Company or Company subsidiary in connection with the performance of any duties under this Plan, except for his own willful misconduct or as expressly provided by statute. ARTICLE IV PARTICIPATION All Outside Directors serving in such capacity on or after January 1, 1992 shall be eligible to participate in the Plan, provided such service commenced prior to January 1, 2004.Any Outside Director (i) whose service on the Board terminated prior to January 1, 1992 and who was not re-elected to the Board prior to January 1, 2004, or (ii) who was first elected to the Board on or after January 1, 2004 shall not be eligible to participate in the Plan.As of January 1, 2008, the Outside Directors who are active participants in the Plan are Milton Carroll, Derrill Cody, O. Holcombe Crosswell, ThomasF.
